                        Case 21-01029-SMG    Doc 13    Filed 04/22/21    Page 1 of 14

         TAGGED OPINION




         ORDERED in the Southern District of Florida on April 21, 2021.



                                                       Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION
                                        www.flsb.uscourts.gov

         In re:

         FRANCISCO M. JIMENEZ,                          Case No. 17-20926-SMG

               Debtor.                                  Chapter 7
         _____________________________________/

         SUSAN JOHNSON and
         STEVEN JOHNSON,

                  Plaintiffs,
         v.                                             Adv. No. 21-01029-SMG

         BRENDA LOVATO a/k/a
         BRENDA DE LA CRUZ,

               Defendant.
         _____________________________________/

                         ORDER DISMISSING ADVERSARY PROCEEDING
                         FOR LACK OF SUBJECT MATTER JURISDICTION

                  Judgment creditors filed a state-law fraudulent transfer adversary proceeding

         to collect a non-dischargeable judgment entered by this Court. But the underlying no-
                Case 21-01029-SMG            Doc 13   Filed 04/22/21    Page 2 of 14




asset chapter 7 bankruptcy case has been fully administered, the chapter 7 trustee

has been discharged of his duties, and the debtor has received a discharge of his other

debts. So this Court must now determine whether it has subject matter jurisdiction

over the judgment creditors’ state-law fraudulent transfer claim.

I.        Background.

          Plaintiffs Susan Johnson and Steven Johnson hold a non-dischargeable money

judgment – entered by this Court – against Debtor Francisco M. Jimenez. On

March 1, 2019, this Court entered a Final Summary Judgment in the adversary

proceeding Johnson v. Jimenez, 1 determining that the Johnsons’ claims against Mr.

Jimenez were non-dischargeable under 11 U.S.C. §§ 523(a)(2)(A), (a)(4), and (a)(6). 2

The Final Summary Judgment also liquidated the Johnsons’ claims, and entered

judgment for Susan Johnson in the amount of $360,526.00 and for Steven Johnson in

the amount of $759,067.14. 3 Mr. Jimenez received a discharge of all his other debts,

however, on October 25, 2018. 4 A few weeks earlier, his chapter 7 trustee reported

that there were insufficient assets to administer and that he had fully administered

the bankruptcy estate, and requested he be discharged as trustee. 5 This Court then

issued a Final Decree discharging the trustee and closing Mr. Jimenez’s chapter 7




1   Adv. No. 18-01101-RBR (“Dischargeability Adversary”).
2   Dischargeability Adversary ECF No. 60.
3   Id.
4   In re Jimenez, Case No. 17-20926-SMG (Bankr. S.D. Fla.) (“Main Case”) (ECF No. 72).
5   Main Case ECF No. 69.




                                                  2
                 Case 21-01029-SMG        Doc 13     Filed 04/22/21    Page 3 of 14




bankruptcy case. 6 Since that time, the Johnsons have twice re-opened this

bankruptcy case to pursue collection of their non-dischargeable judgment. 7

          After the second reopening, the Johnsons filed this adversary proceeding

against Defendant Brenda Lovato a/k/a Brenda de la Cruz to avoid and recover,

pursuant to Fla. Stat. § 726.105(1)(a), $19,831.70 allegedly transferred by

Mr. Jimenez to Ms. de la Cruz. 8 Ms. de la Cruz moved to dismiss this adversary

proceeding for lack of personal jurisdiction and lack of subject matter jurisdiction. 9

II.       Arguments.

          Relying on Florida’s long-arm statute 10 and cases thereunder, 11 Ms. de la Cruz

argues that this Court lacks personal jurisdiction over her because she is and has

been a resident of New Mexico since 1950, and that she has never been to Florida,

never owned property in Florida, never done business in Florida, and never had any

interest in an entity doing business in Florida. Ms. de la Cruz supports her arguments

with an affidavit, 12 the validity of which the Johnsons have disputed. 13 Ms. de la Cruz

also asserts that this Court lacks subject matter jurisdiction over this adversary



6   Main Case ECF No. 84.
7   Main Case ECF Nos. 85, 93, 98, 101.
8   ECF No. 1.
9   ECF No. 6.
10   Fla. Stat. § 48.193.
11See, e.g., Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla. 1989); Edwards v. Airline Support
Grp., Inc., 138 So. 3d 1209 (Fla. 4th DCA 2014); Jarboe Family & Friends Irrevocable Living Trust v.
Spielman, 136 So.3d 666 (Fla. 2nd DCA 2014).
12   ECF No. 6-1.
13   ECF No. 10.




                                                 3
                  Case 21-01029-SMG         Doc 13      Filed 04/22/21      Page 4 of 14




proceeding because it is not “related to” a case under title 11 of the United States

Code (the “Bankruptcy Code”). 14

           The Johnsons actually concede (wrongly – as discussed below) that Ms. de la

Cruz posits the appropriate legal analysis on personal jurisdiction. But they raise

factual issues (along with some unnecessarily vitriolic accusations) as to the

authenticity and accuracy of Ms. de la Cruz’s affidavit, which they dispute. As for

subject matter jurisdiction, the Johnsons respond only in conclusory fashion –

without citation to any legal authority – that a bankruptcy court has subject matter

jurisdiction to enforce a money judgment it entered.

III.       Analysis.

           A.      Subject Matter Jurisdiction.

           Before wading into the dispute over Ms. de la Cruz’s affidavit and personal

jurisdiction, the Court must first determine whether it has subject matter jurisdiction

over this proceeding. All federal courts are courts of limited jurisdiction. 15 They may

only hear cases they are authorized to hear by the Constitution or by Congress. 16

Article I, Section 8 of the Constitution grants Congress the power to “establish . . .

uniform laws on the subject of bankruptcies throughout the United States.” 17




14   ECF No. 6 at 5-6.
15   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
16 E.S. Bankest, LLC v. United Beverage Fla., LLC (In re United Container LLC), 284 B.R. 162, 168

(Bankr. S.D. Fla. 2002) (citing Kokkonen, 511 U.S. at 377).
17   U.S. Const. art. I, § 8.




                                                    4
                 Case 21-01029-SMG          Doc 13      Filed 04/22/21      Page 5 of 14




Pursuant to that grant of authority, 18 Congress enacted 28 U.S.C. § 1334, which in

subsection (a) grants to the district courts original and exclusive jurisdiction of all

cases under the Bankruptcy Code, 19 and in subsection (b) grants to the district courts

original but not exclusive jurisdiction of all civil proceedings arising under the

Bankruptcy Code, or arising in or related to cases under the Bankruptcy Code. 20

          28 U.S.C. § 157 then authorizes each district court to refer “any or all cases

under title 11 and any or all proceedings arising under title 11 or arising in or related

to a case under title 11” to the bankruptcy judges for the district. 21 In the Southern

District of Florida, the District Court’s standing Order of Reference 22 does just that. 23

This Court’s subject matter jurisdiction is therefore limited to (a) cases under the

Bankruptcy Code, and (b) civil proceedings arising under the Bankruptcy Code, or

arising in or related to cases under the Bankruptcy Code, which cases and

proceedings this Court is authorized to hear pursuant to 28 U.S.C. § 157 and the

District Court’s Order of Reference. Accordingly, unless this adversary proceeding

constitutes a civil proceeding arising under the Bankruptcy Code, arising in a case

under the Bankruptcy Code, or related to a case under the Bankruptcy Code, this

Court will lack subject matter jurisdiction and must dismiss it.


18Brit. Am. Ins. Co. Ltd. v. Fullerton (In re Brit. Am. Ins. Co. Ltd.), 488 B.R. 205, 218 (Bankr. S.D. Fla.
2013) (“BAICO I”).
19   28 U.S.C. § 1334(a).
20   28 U.S.C. § 1334(b).
21   28 U.S.C. § 157(a).
22   Administrative Order 2012-25 (S.D. Fla. Mar. 27, 2012).
23   BAICO I, 488 B.R. at 219.




                                                    5
                 Case 21-01029-SMG          Doc 13       Filed 04/22/21     Page 6 of 14




          Although the terms “arising under,” “arising in,” and “related to” may sound

colloquial, they actually have very precise meanings that have developed under the

case law. A proceeding “arising under” the Bankruptcy Code is “one based in a

provision of the Bankruptcy Code itself.” 24 Examples of “arising under” proceedings

include claims to avoid preferences and fraudulent transfers under 11 U.S.C. §§ 547

and 548, respectively. 25 A proceeding “arising in” a bankruptcy case is one that is not

based on any right expressly created by the Bankruptcy Code, but which would have

no practical existence outside of the bankruptcy case. 26 Examples of “arising in”

proceedings include determinations of the validity, extent, or priority of liens; 27

allowance or disallowance of claims against the estate; 28 and other matters affecting

administration of the bankruptcy estate. 29 Finally, a proceeding “related to” a case

under the Bankruptcy Code is a civil proceeding that could be pursued outside a

bankruptcy case, “but which nonetheless bears a connection with the title 11 case




24Brit. Am. Ins. Co. Ltd. v. Fullerton (In re Brit. Am. Ins. Co. Ltd.), 600 B.R. 890, 894 (Bankr. S.D. Fla.
2019) (“BAICO III”) (citing Cont’l Nat’l Bank of Miami v. Sanchez (In re Toledo), 170 F.3d 1340, 1345
(11th Cir. 1999)).
25As discussed below, while the claim at issue here is a fraudulent transfer claim, it is not one based
on a provision of the Bankruptcy Code, but rather is brought under state law – Fla. Stat.
§ 726.105(1)(a).
26Bergstrom v. Dalkon Shield Claimants Trust (In re A.H. Robins Co.), 86 F.3d 364, 372 (4th Cir. 1996)
(quoting Wood v. Wood (Matter of Wood), 825 F.2d 90, 97 (5th Cir. 1987)).
27 Ashland, Inc. v. G-I Holdings, Inc., (In re G-I Holdings, Inc.), 564 B.R. 217, 245 (Bankr. D.N.J. 2016)
(citing Stoe v. Flaherty, 436 F.3d 209, 216 (3d Cir. 2006)), aff’d sub nom. G-I Holdings Inc. v. Ashland
Inc. (In re G-I Holdings Inc.), No. 01-30135 (RG), 2017 WL 1788656 (D.N.J. May 5, 2017).
28 Poplar Run Five Ltd. P’ship v. Virginia Elec. & Power Co. (In re Poplar Run Five Ltd. P’ship), 192

B.R. 848, 857 (Bankr. E.D. Va. 1995).
29   BAICO I, 488 B.R. at 218 n.9 (citing Toledo, 170 F.3d at 1345).




                                                     6
                 Case 21-01029-SMG          Doc 13      Filed 04/22/21    Page 7 of 14




sufficient to bring it within federal bankruptcy jurisdiction.” 30 The Eleventh Circuit

has held that “[a]n action is related to bankruptcy if the outcome could alter the

debtor’s rights, liabilities, options, or freedom of action (either positively or

negatively) and which in any way impacts upon the handling and administration of

the bankrupt estate.” 31 As noted by the Eleventh Circuit in adopting the Third

Circuit’s test in Pacor, Inc. v. Higgins 32 for determining “related to” jurisdiction, “[t]he

usual articulation of the test for determining whether a civil proceeding is related to

bankruptcy is whether the outcome of the proceeding could conceivably have an effect

on the estate being administered in bankruptcy.” 33

          Federal Rule of Civil Procedure 69(a) (made applicable by Federal Rule of

Bankruptcy Procedure 7069) provides the procedural basis for the Johnsons to assert

their substantive claim under Fla. Stat. § 726.105(1)(a). Rule 69(a) provides that:

          (a) In General.

                (1) Money Judgment; Applicable Procedure. A money
          judgment is enforced by a writ of execution, unless the court directs
          otherwise. The procedure on execution—and in proceedings
          supplementary to and in aid of judgment or execution—must accord
          with the procedure of the state where the court is located, but a federal
          statute governs to the extent it applies.

                 (2) Obtaining Discovery. In aid of the judgment or execution,
          the judgment creditor or a successor in interest whose interest appears
          of record may obtain discovery from any person—including the


30 BAICO I, 488 B.R. at 218 n.9 (citing Miller v. Kemira, Inc. (Matter of Lemco Gypsum, Inc.), 910 F.2d

784, 788 (11th Cir. 1990)).
31   Lemco Gypsum, 910 F.2d at 788 (quoting Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3rd Cir. 1984)).
32   743 F.2d at 994.
33   Lemco Gypsum, 910 F.2d at 788 (quoting Pacor, Inc., 743 F.2d at 994).




                                                    7
                 Case 21-01029-SMG         Doc 13       Filed 04/22/21     Page 8 of 14




          judgment debtor—as provided in these rules or by the procedure of the
          state where the court is located.

While proceeding under Rule 69(a) is procedurally appropriate, a Federal Rule of

Civil Procedure “cannot expand the basis for subject matter jurisdiction.” 34 There still

“must be subject matter jurisdiction under some appropriate jurisdictional statute” 35

for the action to proceed.

          To determine whether the Court has subject matter jurisdiction, then, we must

look first to the substance of the claim asserted. The Johnsons assert a fraudulent

transfer claim against Ms. de la Cruz under Fla. Stat. § 726.105(1)(a), which allows

a creditor to avoid a “transfer made . . . by a debtor . . . if the debtor made the transfer

. . . [w]ith actual intent to hinder, delay, or defraud any creditor of the debtor.” 36

Although fraudulent transfer claims (including those under state law incorporated

into the Bankruptcy Code by 11 U.S.C. § 544(b)) 37 most commonly do arise under the

Bankruptcy Code, that is not the case here. The Johnsons are not trustees, debtors-

in-possession, or post-confirmation fiduciaries for Mr. Jimenez’s bankruptcy estate.

Their claim is not brought on behalf of the estate under Bankruptcy Code sections




34 Nat’l Westminster Bank U.S.A. v. Cheng, 751 F. Supp. 1158, 1161 (S.D.N.Y. 1990) (dismissing

fraudulent conveyance and veil-piercing post-judgment collection action for lack of subject matter
jurisdiction).
3513 MOORE’S FEDERAL PRACTICE - CIVIL § 69.02 (2021) (citing Nat’l Westminster Bank, 751 F. Supp.
at 1161).
36   Fla. Stat. § 726.105(1)(a).
37 Bankruptcy Code section 544(b) provides, in relevant part, that a “trustee may avoid any transfer
of an interest of the debtor in property . . . that is voidable under applicable law by a creditor holding
an unsecured claim that is allowable under section 502 of [the Bankruptcy Code] or that is not
allowable only under section 502(e) of [the Bankruptcy Code].” 11 U.S.C. § 544(b)(1).




                                                    8
              Case 21-01029-SMG            Doc 13      Filed 04/22/21     Page 9 of 14




544 or 548. 38 Rather, they assert a state-law fraudulent transfer claim belonging

solely to them and not to the bankruptcy estate. In other words, if the Johnsons are

successful, they will avoid and recover (for themselves alone) $19,831.70 in respect of

their non-dischargeable judgment against Mr. Jimenez. Accordingly, the Johnsons’

fraudulent transfer claim does not arise under the Bankruptcy Code.

        Their fraudulent transfer claim also does not arise in a case under the

Bankruptcy Code, as it is not a claim lacking practical existence without a bankruptcy

case. Indeed, the Johnsons’ fraudulent transfer claim has a very real existence

independent of the bankruptcy case. They hold a money judgment that this Court

liquidated and determined was excepted from Mr. Jimenez’s discharge. So while their

ability to pursue collection on their non-dischargeable claim resulted from a

determination made in Mr. Jimenez’s bankruptcy case, the fraudulent transfer claim

they are now asserting against Ms. de la Cruz does not arise in a case under the

Bankruptcy Code.

        That brings us to “related to” jurisdiction, which is often the most difficult to

determine of the three categories of bankruptcy jurisdiction. But here, the issue is

not even close. There is no “related to” jurisdiction because the outcome of this civil

proceeding could not conceivably have any effect on Mr. Jimenez’s fully-administered,

no-asset chapter 7 bankruptcy estate. Anything the Johnsons recover would be for



38Similar to Fla. Stat. § 726.105(1)(a), Bankruptcy Code section 548(a)(1)(A) allows a trustee to “avoid
any transfer . . . of an interest of the debtor in property. . . that was made or incurred on or within 2
years before the date of the filing of the petition, if the debtor voluntarily or involuntarily—(A) made
such transfer . . . with actual intent to hinder, delay, or defraud any entity to which the debtor was or
became, on or after the date that such transfer was made . . ., indebted.” 11 U.S.C. § 548(a)(1)(A).



                                                   9
              Case 21-01029-SMG           Doc 13        Filed 04/22/21    Page 10 of 14




their own benefit, and not for any other creditors, the bankruptcy estate, or the now-

discharged trustee. Based on the foregoing analysis, it is therefore clear that this

adversary proceeding to collect on a non-dischargeable debt is not “related to” a case

under the Bankruptcy Code, either. 39 With there being no “related to,” “arising in,”

or “arising under” jurisdiction, this Court lacks subject matter jurisdiction under 28

U.S.C. § 1334(b) and therefore must dismiss this adversary proceeding. 40


39Accord Halpern v. Kuskin, Misc. Proc. No. 18-00101-MAM, 2019 WL 311011 (Bankr. S.D. Fla. Jan.
18, 2019) (vacating writ of garnishment issued in respect of non-dischargeable judgment for lack of
subject matter jurisdiction); Marshall & Ilsley Trust Co., N.A. v. Lapides (In re Transcolor Corp.),
Bankr. No. 98–65483–JS, Adv. No. 05–9103–JS, 2007 WL 2916408 (Bankr. D. Md. 2007) (dismissing
for lack of subject matter jurisdiction fraudulent transfer suit seeking to enforce money judgment
entered by bankruptcy court against debtor’s alter ego); In re Miller, 248 B.R. 198 (Bankr. M.D. Fla.
2000) (no “related to” jurisdiction over post-judgment garnishment proceeding by creditor with non-
dischargeable debt); A.M.S. Printing Corp. v. Wernick (In re Wernick), 242 B.R. 194 (Bankr. S.D. Fla.
1999) (dismissing garnishment proceedings in respect of non-dischargeable judgment, for lack of
subject matter jurisdiction); HOC, Inc. v. McAllister (In re McAllister), 216 B.R. 957 (Bankr. N.D. Ala.
1998) (no “related to” jurisdiction over post-judgment garnishment proceeding by creditor with non-
dischargeable debt).
40 In their Complaint, the Johnsons cite only to 28 U.S.C. § 1334(b) and 28 U.S.C. § 157 as providing a

basis for subject matter jurisdiction. (ECF No. 1, ¶ 2). In their Response (ECF No. 10) to Ms. de la
Cruz’s Motion to Dismiss, they cite no statutory basis whatsoever for the Court’s subject matter
jurisdiction, and instead rely only on the conclusory argument that “[a] bankruptcy court has subject
matter jurisdiction to enforce money judgments it has entered.” (ECF No. 10 at 2). To the extent the
Johnsons are arguing that this Court has supplemental jurisdiction under 28 U.S.C. § 1367, however,
the Court notes that “there is a serious question whether 28 U.S.C. § 1367 is applicable to bankruptcy
cases.” Chapman v. Currie Motors, Inc., 65 F.3d 78, 81 (7th Cir. 1995); see also Talisman Capital Alt.
Invs. Fund, Ltd. v. Mouttet (In re Mouttet), Case No. 13-22222-CIV-MARRA, 2020 WL 5993925, at *24
(S.D. Fla. 2020) (noting a Circuit split as to “whether district courts have supplemental jurisdiction in
bankruptcy-related matters and whether, if they do, upon referral bankruptcy courts have such
supplemental jurisdiction”). Nevertheless, as the Seventh Circuit noted in Chapman, “[t]he relation
between an adversary proceeding based . . . exclusively on state law and the bankruptcy proceeding
out of which it arises is functionally identical to that between a supplemental proceeding and the
federal claim to which it is supplementary.” Chapman, 65 F.3d at 81. “[T]he same standards should
apply to the question whether and in what circumstances to retain the supplemental (here, the
adversary) claim when the main claim (here, the bankruptcy proceeding itself) is resolved.” Id. (citing
Porges v. Gruntal & Co. (In re Porges), 44 F.3d 159, 162–63 (2d Cir. 1995); Querner v. Querner (Matter
of Querner), 7 F.3d 1199 (5th Cir. 1993); Carraher v. Morgan Elecs., Inc. (In re Carraher), 971 F.2d 327
(9th Cir. 1992) (per curiam)); cf. Fidelity & Deposit Co. of Md. v. Morris (In re Morris), 950 F.2d 1531,
1534 (11th Cir. 1992) (“dismissal of an underlying bankruptcy case does not automatically strip a
federal court of jurisdiction over an adversary proceeding which was related to the bankruptcy case at
the time of its commencement.” (emphasis added)). Thus, even if the Johnsons had explicitly argued
that jurisdiction exists under 28 U.S.C. § 1367, because the analysis under section 1367 is essentially



                                                   10
                Case 21-01029-SMG         Doc 13       Filed 04/22/21    Page 11 of 14




          B.      Personal Jurisdiction.

          Having determined this Court lacks subject matter jurisdiction, there is no

need to adjudicate Ms. de la Cruz’s personal jurisdiction argument or the factual

challenge thereto raised by the Johnsons. Nevertheless, the Court will briefly address

the issue to disabuse both Ms. de la Cruz and the Johnsons of the notion that a Florida

long-arm statute analysis is appropriate here. It is not. 41 Personal jurisdiction issues

are not often litigated in bankruptcy cases, and when they are, they usually involve

foreign defendants. That is because personal jurisdiction in bankruptcy cases is

established under Federal Rule of Bankruptcy Procedure 7004, which provides for

nationwide service of process. 42 Rule 7004(f) states:

          (f) Personal Jurisdiction. If the exercise of jurisdiction is consistent
          with the Constitution and laws of the United States, serving a summons
          or filing a waiver of service in accordance with this rule or the
          subdivisions of Rule 4 F. R. Civ. P. made applicable by these rules is
          effective to establish personal jurisdiction over the person of any
          defendant with respect to a case under the Code or a civil proceeding
          arising under the Code, or arising in or related to a case under the
          Code. 43

Thus, to determine whether this Court has personal jurisdiction over Ms. de la Cruz,

the first step is to determine if this proceeding arises under the Bankruptcy Code, or


the same as that for “related to” jurisdiction under section 1334, the Court would have reached the
same conclusion (without having to decide whether section 1367 applies in bankruptcy cases). See also
Peacock v. Thomas, 516 U.S. 349, 355 (1996) (an independent basis for federal jurisdiction must exist
for a court to exercise ancillary jurisdiction).
41While an analysis of a state long-arm statute may be appropriate in a federal case under 28 U.S.C.
§ 1332 (diversity jurisdiction), as discussed above, this Court exercises jurisdiction solely under 28
U.S.C. § 1334 (bankruptcy jurisdiction).
42 See Brit. Am. Ins. Co. Ltd. v. Fullerton (In re Brit. Am. Ins. Co. Ltd.), Adv. No. 11-03118-EPK, 2013

WL 1881712, at *2 (Bankr. S.D. Fla. Apr. 30, 2013) (“BAICO II”).
43   Fed. R. Bankr. P. 7004(f).




                                                  11
                Case 21-01029-SMG           Doc 13       Filed 04/22/21    Page 12 of 14




arises in or is related to a case under the Bankruptcy Code. As discussed above, this

proceeding does not fall into any of these three categories, and therefore there is no

subject matter jurisdiction under 28 U.S.C. § 1334.

          But if this Court had subject matter jurisdiction, Rule 7004(f) provides that

serving a summons in accordance with Rule 7004 – which permits service by mail 44

anywhere in the United States 45 – is effective to establish personal jurisdiction over

a defendant, 46 provided that “the exercise of jurisdiction is consistent with the

Constitution and laws of the United States.” 47 “For a court to exercise personal

jurisdiction, a person or entity must have sufficient ‘minimum contacts’ with the

forum ‘such that the maintenance of the suit does not offend traditional notions of

fair play and substantial justice.’” 48

          In bankruptcy proceedings where jurisdiction is based on 28 U.S.C. § 1334(b),

the sovereign exercising jurisdiction is the United States, not a particular state. 49

Thus, minimum contacts with the United States is sufficient to satisfy the Fifth

Amendment due process requirement, whether the claims asserted arise under


44 Fed. R. Bankr. P. 7004(b) (permitting service by first class mail postage prepaid within the United

States on various types of defendants, in the manners specified in subsections (b)(1) through (b)(10)).
 Fed. R. Bankr. P. 7004(d) (“The summons and complaint and all other process except a subpoena
45

may be served anywhere in the United States.”).
46 Fed. R. Bankr. P. 7004; see also BAICO II, 2013 WL 1881712, at *2; Hosking v. TPG Capital Mgmt.,

L.P. (In re Hellas Telecomms. (Luxembourg) II SCA, 547 B.R. 80, 96 (Bankr. S.D.N.Y. 2016).
47 Fed. R. Bankr. P. 7004(f); Hellas Telecomms., 547 B.R. at 96 (defendants in a bankruptcy adversary
proceeding “are subject to personal jurisdiction so long as Constitutional due process requirements are
met.”) (citing Bickerton v. Bozel S.A. (In re Bozel S.A.), 434 B.R. 86, 97 (Bankr. S.D.N.Y. 2010)); BAICO
II, 2013 WL 1881712, at *2.
48   Hellas Telecomms., 547 B.R. at 96 (quoting Int’l Shoe Co. v. State of Wash., 326 U.S. 310 (1945)).
49   Hellas Telecomms., 547 B.R. at 97.




                                                    12
                Case 21-01029-SMG         Doc 13        Filed 04/22/21    Page 13 of 14




federal, state or foreign law. 50 Because Ms. de la Cruz was served with process under

Rule 7004, whether she lives in New Mexico, Florida, or anywhere else in the United

States is irrelevant to a determination of personal jurisdiction in a bankruptcy

proceeding where subject matter jurisdiction is based on 28 U.S.C. § 1334. Although

the parties have a contentious dispute over the validity of Ms. de la Cruz’s affidavit,

neither party has asserted that she does not live in the United States and that she

was not served by mail in the United States. Accordingly, if this Court had subject

matter jurisdiction over this adversary proceeding (which it does not) it would have

had personal jurisdiction over Ms. de la Cruz.

IV.       Conclusion.

          The sole source of a Bankruptcy Court’s subject matter jurisdiction is 28 U.S.C.

§ 1334, 51 which is limited to bankruptcy cases and civil proceedings arising under the

Bankruptcy Code, or arising in or related to cases under the Bankruptcy Code.

Because enforcement by judgment creditors of a non-dischargeable money judgment

in a fully-administered no-asset chapter 7 case – even one entered by the Bankruptcy

Court itself – does not fall into any of these categories, this Court lacks subject matter

jurisdiction over the judgment creditors’ state law post-judgment fraudulent transfer

claims and must dismiss this adversary proceeding. The Johnsons of course have the




50 Id. (citing Owens–Illinois, Inc. v. Rapid Am. Corp. (In re Celotex Corp.), 124 F.3d 619, 630 (4th Cir.

1997); Diamond Mortg. Corp. of Ill. v. Sugar, 913 F.2d 1233, 1244 (7th Cir. 1990); Enron Corp. v. Arora
(In re Enron Corp.), 316 B.R. 434, 444 (Bankr. S.D.N.Y. 2004); BAICO II, 2013 WL 1881712, at *2;
Bozel, 434 B.R. at 99).
51   BAICO I, 488 B.R. at 218.




                                                   13
              Case 21-01029-SMG           Doc 13        Filed 04/22/21    Page 14 of 14




right to pursue enforcement of their Final Summary Judgment in any other forum of

appropriate jurisdiction. 52 But not in this Court.

        It is therefore ORDERED that this adversary proceeding is DISMISSED for

lack of subject matter jurisdiction.

                                                 ###

Copies furnished to all counsel of record by CM/ECF.




52 See Edwards v. Sieger (In re Sieger), 200 B.R. 636, 639-40 (Bankr. N.D. Ind. 1996) (dismissing post-

judgment collection proceedings on a non-dischargeable money judgment for lack of subject matter
jurisdiction under 28 U.S.C. § 1334(b), and noting that “[t]o enforce such a judgment, the plaintiff must
turn to a court whose jurisdiction is more enduring.”) (citing Langella v. Weisz, 39 B.R. 615, 619
(E.D.N.Y. 1984)).



                                                   14
